DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on 04/17/2020 and 04/23/2020 has been considered. An initialed copy of form 1449 is enclosed herewith.
Specification
4.	The disclosure is objected to because of the following informalities: Reference characters "121" and "221" have both been used to designate “the first switching elements,” see page 10, lines 3-7. Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 2-4 are also rejected due to their dependency from claims 1.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nejo et al. (US 20180154929 A1).
Re. claims 1 and 11,  Nejo Fig. 5 discloses a rotary electric machine control device (100) for controlling driving of a motor having a motor winding (131), the rotary electric machine control device comprising: 
a control circuit configured to perform a process of switching (104) a control mode including an angle control mode (120) and a torque control mode (110), 

the torque control mode (110) being for controlling the driving of the motor (131) based on a torque command value (TC), wherein 
the control circuit is configured to perform a process of changing a calculation cycle period of a part of calculations related to driving control of the motor based on a selected control mode between the angle control mode and the torque control mode (Figs. 6- 8 and ¶. [0037]-[0038]).
Re. claims 5-6, Nejo Fig. 5 shows wherein: the control circuit includes a basic torque calculation section (110) for calculating a torque command value (Tc), and a torque compensation control calculation section (102) for calculating a torque compensation value (CD), which compensates the torque command value (Tc); and 
the control circuit is configured to stop a torque compensation control calculation performed by the torque compensation control calculation section (see Fig. 8 at time t1 ) or increases a calculation cycle period of the torque compensation control calculation to be longer than that of the torque control mode, in the angle control mode (Figs. 6-8).
Re. claim 7-8, Nejo Fig. 5 shows wherein the control circuit includes an angle command calculation section (120) for calculating an angle command value (AC) based on an angle command acquired from an external control unit (At and Ar), and an angle compensation control calculation section for calculating an angle compensation value for compensating the angle command value (102); and the control circuit is configured to stop an angle compensation value calculation performed by the angle compensation control calculation section or increases a calculation cycle period of the angle .
Allowable Subject Matter
7.	Claims 2-4, 9-10 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SAID BOUZIANE/Examiner, Art Unit 2846